Citation Nr: 1817157	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION


The Veteran had active military service from November 1963 to September 1967. He died in October 2012; the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The Board remanded the case in February 2017 and October 2017 for further evidentiary development and adjudication. The matter has returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran died in October 2012. The immediate causes of death listed on his death certificate were perforated diverticulitis, chronic kidney disease, diabetes mellitus, and renal cell carcinoma with metastatic disease, with coronary artery disease as the contributing or underlying condition. 

2. At the time of his death, the Veteran was not service connected for any disabilities. 

3. The Veteran's perforated diverticulitis, chronic kidney disease, diabetes mellitus, renal cell carcinoma with metastatic disease, and coronary artery disease did not manifest in-service and are not shown to be causally or etiologically related to an in-service event. 

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the claimant by way of January 2013 and July 2014 letters.  The VCAA letters notified the claimant of what information and evidence is needed to substantiate her claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The claimant received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the claimant, nor her representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, VA medical opinions were rendered in April 2017, May 2017, and December 2017. Based on the records, the VA medical reviewers were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the claimant with VA medical opinion. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the claimant.


II. Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 C.F.R. § 3.5 (2017). Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the Veteran's death was the result of his exposure to herbicide agents while serving in the Vietnam War. The causes of death identified on the Veteran's death certificate were perforated diverticulitis, chronic kidney disease, diabetes mellitus, and renal cell carcinoma with metastatic disease, with coronary artery disease as a contributory cause of the Veteran's death.  At the time of his death, the Veteran was not service-connected for any disorders. 

As an initial matter, the Board finds that the Veteran was not exposed to herbicide agents while serving in Thailand during the Vietnam War.  A review of the service personnel records shows that the Veteran was stationed in Udorn, Thailand from October 1966 to October 1967 on the Royal Thai Air Force base as a fire protection specialist.  Based on the October 2017 Board remand order, the RO further investigated the claim for exposure to herbicide agents and determined that there are no records of such exposure.  Specifically, the Joint Services Records Research Center (JSRRC) noted that the August 2015 U.S. Air Force Historical Research Agency memorandum stated that the installations that were located in Royal Thai Air Force Bases at U-Tapao, Ubon, Nakhon Phanon, Udorn, Takhli, Korat and Don Muang were negative for any exposure to herbicide agents, including Agent Orange.  As such, the Board finds that the Veteran was not exposed to herbicide agents while stationed in Thailand. 

Turning to the medical evidence, VA medical opinions from April 2017, May 2017, and December 2017 are of record.  In the April 2017 opinion, the reviewer opined that the Veteran's perforated diverticulitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The reviewer noted that the service treatment records noted that the Veteran complained of vomiting and dizziness and was diagnosed with possibly viral gastroenteritis in September 1964.  The Veteran reported stomach-related symptoms in April 1966, May 1966, and December 1966.  However, on the separation examination in June 1967 the Veteran did not report any ongoing vomiting, diarrhea or abdominal pain or other similar complaints.  Although the Veteran had stomach-related symptoms in-service, the reviewer explained that medical literature does not support a causal relationship between a previous, self-limited instance of viral gastroenteritis or isolated instances of self-limited vomiting and diarrhea and the later development of diverticulitis.  Further, diverticulitis is more common with those over the age of 50.  As such, the reviewer determined that the diverticulitis with perforation was not present at the time of the Veteran's military service or otherwise related to his service. 

In an addendum May 2017 opinion, the reviewer affirmed her previous April 2017 findings and further stated that the post-service treatment records show that a December 2011 computerized tomography (CT) scan of the abdomen and pelvis showed unremarkable findings.  In March 2012 the Veteran was diagnosed with diverticulosis which was confirmed by a later CT scan of the abdomen. 

In an addendum December 2017 opinion, the reviewer opined that it is less likely as not that the Veteran's chronic kidney disease, type II diabetes mellitus, renal cell carcinoma with metastatic disease, or coronary artery disease is related to any incident during the Veteran's active service.  The reviewer stated that the service treatment records did not show any evidence of, diagnosis of, or treatment for the abovementioned disorders.  In the June 1967 separation examination, the Veteran's chest, heart and genitourinary system were all reported normal.  Further, based on review of the records, the Veteran developed these disorders at least 30 years after leaving service.  As such, the Board gives great probative value to the VA reviewer's opinions and finds the Veteran's perforated diverticulitis, chronic kidney disease, type II diabetes mellitus, renal cell carcinoma with metastatic disease, and coronary artery disease did not contribute to, and were not a direct cause of, the Veteran's death. 

Upon review of the record, the Board finds that service connection for the cause of the Veteran's death is not warranted. In this regard, the Board notes that the Veteran was not service-connected for any disabilities at the time of his death. Further, it has not been argued, and the medical evidence does not show, that any of the disorders that brought about the Veteran's death were diagnosed or manifested to any degree during the Veteran's active service. Further, it is uncontroverted that the disorders that caused or contributed to his death were not present until many years after service. Specifically, the service treatment records show the Veteran had essentially normal heart and kidneys with no problems with dizziness, fainting spells, or pounding heart.  The treatment records do show the Veteran had a handful of complaints of stomach-related symptoms such as vomiting and diarrhea, but he was determined to have mild epigastric tenderness and was not diagnosed with perforated diverticulitis. In fact, the records show no complaint, diagnosis, or treatment for any of the referenced disorders in service.  A review of post-service treatment records shows that the Veteran was noted to have possible renal cell carcinoma in 2006, and diverticulosis , coronary artery disease, chronic kidney disorder and diabetes mellitus in 2012, which is at least 35 years after service.  There is simply no competent evidence of an etiological link between the Veteran's service and the disorders that brought about his death. As there is no evidence of in-service injury or manifestation of any of the disabilities that brought about the Veteran's death, service connection for the cause of the Veteran's death is not warranted in this case. 38 C.F.R. § 3.303.

Here, the Board finds that the VA examiner's opinions are probative, as they are the most thorough and factually supported opinions of record and are consistent with other evidence of record and included review of the claims file. This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale based on medical principles. Importantly, the opinion is not contradicted by any medical evidence of record. 

The Board acknowledges that the appellant believes that the Veteran's exposure to herbicide agents caused the Veteran's diabetes mellitus and coronary artery disease, which in turn contributed to and were a direct cause of his death; however, the Board finds that the question at issue is inherently medical in nature. While lay persons, such as the appellant, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), questions such as the etiology of the cause of death falls outside the realm of common knowledge of a lay person and requires specialized medical knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Therefore, while the appellant's lay assertions attributing the cause of the Veteran's death to his exposure to herbicide agents have been considered, this evidence is not competent to determine the cause of the Veteran's death.  

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death. As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


